Judgment unanimously modified on the law and on the facts, to the extent of striking therefrom the provision that defendants 970 Kent Ave. Corp. and Grosfeld House, Inc., have judgment against defendant American District Telegraph Company for $56.10; and as so modified, affirmed, with $50 costs to plaintiff-respondent against defendants-appellants. In finding against all defendants, the Trial Justice held all defendants liable as joint tort-feasors. Since the negligence of all defendants was primary, there may be no recovery against each other on any theory of implied indemnity, (See Bush Term, Bldgs, v. Luchenbaah S. S. Go9 NT 2d 426, 430.) The contract between defendant Telegraph Company and Grosfeld House contains no express indemnity provision. Since we hold that there is no liability over in this ease, it is unnecessary to determine the effect of the limitation of liability clause in the contract. Concur — 'Breitel, J, P., Yalente, McNally, Steuer and Bastow, JJ,